Citation Nr: 9934995	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  93-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement by Department of 
Veterans Affairs (VA) for unauthorized medical expenses 
incurred by the veteran at the Wesley Medical Center (WMC) 
from October 12, to October 16, 1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from June 1963 to June 
1967 and from April 1979 to November 1988.  This matter comes 
to the Board of Veterans' Appeals (Board) from the VA Wichita 
Medical and Regional Office Center (M&ROC) December 1992 
decision denying payment or reimbursement of medical expenses 
incurred during hospitalization at the WMC from October 12, 
to October 16, 1992.  In January 1995, this matter was 
remanded to the M&ROC for additional development of the 
evidence.

Also before the Board is the veteran's appeal of a January 
1994 Wichita M&ROC rating decision denying a rating in excess 
of 40 percent for the veteran's service-connected low back 
disability.  Appellate consideration regarding the foregoing 
matter is subject to a separate decision by the Board.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with scheduled treatment consisting of discectomy 
at L4-5 at the WMC on October 12, 1992 and was hospitalized 
at that facility from October 12, to October 16, 1992.  

2.  At the time of October 1992 treatment at the WMC, service 
connection was in effect for low back disability, temporarily 
evaluated 100 percent disabling.

3.  A medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health did not exist 
at the time the scheduled procedure was performed during 
hospitalization at the WMC from October 12, to October 16, 
1992.



CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services rendered at the WMC from 
October 12, to October 16, 1992, have not been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, the Board is satisfied that all relevant 
facts have been properly developed.  There is no indication 
that there are additional records that have not been obtained 
which would be pertinent to the veteran's claim 
(notwithstanding the veteran's representative's October 1999 
argument that a "third party" may have some additional (but 
unidentified) records).  Thus, no further assistance is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the veteran has not argued nor does the 
evidence suggest that prior authorization for medical 
treatment at a private facility in October 1992 was obtained.  
Therefore, the matter for inquiry is whether the veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other Federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 
38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80, re-designated 
in May 1996).  Failure to satisfy any one of the three 
criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private facility.  Hayes v. 
Brown, 6 Vet. App. 66, 69 (1993). 

Initially, the Board notes that service connection for low 
back disability has been in effect since November 26, 1988, 
the day following the veteran's separation from active 
service; a 20 percent disability rating was effective from 
the date of the award of service connection therefor until 
August 31, 1992, and a 40 percent rating became effective on 
April 1, 1992 (by virtue of November 1992 M&ROC rating 
decision increasing the evaluation of such disability from 20 
to 40 percent, and assigning it a temporary 100 percent 
rating for the period October 12, 1992 to January 31, 1993 
due to surgical treatment requiring convalescence); 
accordingly, a temporary 100 rating was in effect for the 
service-connected low back disability at the time of October 
1992 hospitalization at the WMC.  Thus, the first criteria 
for reimbursement or payment for medical expenses incurred 
without prior authorization from VA has been met.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The evidence of record demonstrates that the veteran sought 
medical consultation from A. Pollock, M.D., on several 
occasions in September 1992.  The consultation was 
precipitated by his desire to undergo a computerized 
tomography (CT) study of the low back in order to determine 
the nature and severity of his disability (on September 16, 
1992, the veteran denied receiving any specific treatment 
other than taking pain pills).  A CT study was performed on 
September 21, 1992; on examination on September 25, 1992, Dr. 
Pollock indicated that the veteran had left lateral 
protrusion of the L4-5 disc causing some indentation of the 
dural sac which could explain his left-sided symptoms; the 
situation was discussed with the veteran; he indicated that 
he was "tired of it," wanted the problem to be fixed, and 
wanted to proceed to surgical decompression of the L4-5 disc.  
During a scheduled visit with Dr. Pollock on September 29, 
1992, L4-5 discectomy was scheduled for October 12, 1992.  On 
follow-up examination on October 23, 1992, Dr. Pollock 
indicated that the veteran was doing well.

Medical records from the WMC in October 1992 reveal that Dr. 
Pollock performed L4-5 discectomy at that facility on October 
12, 1992; the veteran was hospitalized until October 16, 
1992.  The procedure was performed without difficulty, he was 
discharged from the facility on the 4th post-operative day, 
and was scheduled for a follow-up evaluation a week after the 
surgery.

VA and private medical records (including from Dr. Pollock 
and the WMC) prior to and after the veteran's October 1992 
hospitalization and surgery, reveal that he experienced pain, 
discomfort, and functional impairment due to the low back 
disability which he incurred in service, appearing to have 
increased in persistence and severity in about August 1992 
(see VA medical records dated September 1, 1992).  

A December 1992 medical note from the VA Chief of Medical 
Services indicates that the veteran's October 1992 
hospitalization at the WMC was precipitated by symptoms 
associated with a service-connected disability, that medical 
treatment was not rendered in a medical emergency where delay 
would have been hazardous to life or health, that treatment 
at a near-by VA facility (in Wichita) was feasibly available, 
and that transfer to the VA facility was possible.

Based on the foregoing, the Board finds that the 
preponderance of the evidence clearly shows that the 
treatment the veteran received at the WMC from October 12, to 
October 16, 1992, was not rendered in a medical emergency of 
such nature that delay would have been hazardous to the 
veteran's life or health.  The procedure performed on October 
12, 1992, had been scheduled in advance by Dr. Pollock who 
saw him on several occasions in September 1992.  The medical 
evidence does not reveal that the inpatient medical treatment 
provided by the WMC from October 12, to October 16, 1992 was 
for an emergent condition.  In fact, as indicated by Dr. 
Pollock on September 25, 1992, the veteran was tired of his 
low back symptomatology and wanted to proceed to surgical 
treatment; such procedure was scheduled on September 29, 
1992, almost two weeks prior to the date on which it was 
performed.  It has not been suggested by or on behalf of the 
veteran that any physicians considered his condition an 
"emergency" so as to warrant an immediate admission to an 
emergency room at the nearest medical facility.  October 1992 
medical records from the WMC do not suggest that a delay in 
treatment would have been dangerous to the veteran's life or 
health as his low back symptoms appear to have been present 
for a long period of time prior to the October 12, 1992 
surgery.  Accordingly, the Board concludes that the treatment 
received by the veteran at the WMC from October 12, to 
October 16, 1992, did not constitute a medical emergency.  
Thus, the second criteria for reimbursement or payment for 
medical expenses incurred without prior authorization from VA 
is not met.  Inasmuch as failure to satisfy any one of the 
three criteria set forth above precludes VA from paying 
medical expenses incurred without prior authorization from 
VA, the veteran's appeal must be denied.  38 U.S.C.A. § 1729; 
38 C.F.R. § 17.120 (1999).


ORDER

The claim of payment or reimbursement for unauthorized 
medical expenses incurred at the Wesley Medical Center from 
October 12, to October 16, 1992, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

